WiNslow, C. J.
The ratio limit fixed by sec. 1565d, ■Stats., having been exceeded before the license in question was granted, that license must be void unless the case comes within the exceptions named in the section.
Following the previous decisions of this court upon said section, viz. State ex rel. Marvin v. Larson, 153 Wis. 488, 140 N. W. 285, and Zodrow v. State, 154 Wis. 551, 143 N. W. 693, it must be held that the present case does not come within those exceptions. The purpose of the exceptions was, notwithstanding the ratio limit may have been passed, (1) to make it possible for the use of the premises for saloon purposes to be continued; (2) to make it possible for the tenant to be licensed to continue the business at another place if for certain named reasons he could not continue it on the premises. The entire discontinuance of the use of the premises for saloon purposes after July 1, 1907, for more than three years takes them out of the first class of exceptions, and there is no claim that plaintiff in error comes within the second class.
By the Court. — Judgment affirmed.